MOORE, Chief Justice
(dissenting).
I respectfully dissent. The Limestone Juvenile Court terminated the parental rights of R.G., the petitioner, who challenges Alabama courts’ use of the ore ten-us standard of review in termination-of-parental-rights cases. Judge Moore discussed this issue thoroughly in his special concurrence in J.C. v. State Department of Human Resources, 986 So.2d 1172, 1197-1202 (Ala.Civ.App.2007) (analyzing Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982), which adopted *1215the clear-and-convincing evidence standard of proof in termination-of-parental-rights eases). Judge Moore concluded that the “constitutional concerns implicated in every termination-of-parental-rights case command stricter scrutiny than the ore tenus rule provides.” 986 So.2d at 1199. I agree with Judge Moore’s constitutional concerns about the standard of review in termination-of-parental-rights cases; therefore, I would grant the petition and ask the parties to submit additional briefs regarding the constitutionality of the ore tenus standard of review in such cases.